DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election without traverse of Invention I, claims 1-9, in the reply filed on 12/30/2021 is acknowledged. Claims 10-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Status of the Claims
The following is the status of the claims:
Claims 1-18 are pending.
Claims 10-18 are withdrawn from consideration.


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 03/01/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/30/2021 was filed before the mailing date of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” 
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
a) “at least one temperature adjusting unit” in claim 1, interpreted as “at least one unit for temperature adjusting”.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f), because the claim limitation recites sufficient structure, i.e. an adhesive and a plurality of phase change microcapsules mixed in the adhesive, to entirely perform the recited function, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. - (US9895004), hereinafter referred to as “Wang”.

Regarding Claim 1, Wang discloses (Figure 1) an air-permeable carrier (1, air permeable per Column 4, lines 4-11), comprising: 
a flexible carrier body (13, flexible, i.e. compliant, per Column 3, lines 32-33) having a plurality of pores (per Column 3, lines 63-66); and 
at least one temperature adjusting unit (120) in the carrier body (as shown in Figure 1), filled in at least one of the pores (per Column 5, lines 1-3) in a partial region of the carrier body (regions defined by units 120), and comprising an adhesive (122) and a plurality of phase change microcapsules (121) mixed in the adhesive (as shown in Figure 1 and per Column 4, lines 32-33), wherein at least one region (any region of 13 at and surrounding the units 120) of the air-permeable carrier proximate and corresponding to the temperature adjusting unit (as shown in Figure 1) forms at least one temperature adjusting region (per Column 4, lines 4-14).

Regarding Claim 6, Wang discloses the air-permeable carrier according to claim 1 and further teaches wherein the carrier body comprises microporous elastomers (viscoelastic foam, per Column 4, lines 15-18, pores being inherent to the foam, and the size of the pores being measurable in microns) comprising at least one of polyurethane, polyethylene, ethylene-vinyl acetate copolymer, melamine, polyvinyl chloride, thermoplastic rubber, latex and silica gel (at least polyurethane, per Column 4, lines 15-18).
Regarding Claim 8, Wang discloses the air-permeable carrier according to claim 1 and further teaches wherein a plurality of temperature adjusting units (plural units 120) are embedded in the carrier body (as shown in Figure 1 and as set forth in claim 1 above), and each horizontal distance (spacing distance between adjacent units 120 in Figure 1) between any two adjacent temperature adjusting units on at (cross-section of Figure 1) of the carrier body that are disposed in a horizontal row (row of units 120 shown in Figure 1) are substantially the same (as shown in Figure 1 and per Column 4, lines 32-37, i.e. units 120 are disposed at equal spacing).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Buckley et al. - (US5722482), hereinafter referred to as “Buckley”.

Regarding Claim 2, Wang discloses the air-permeable carrier according to claim 1 but fails to teach wherein the temperature adjusting unit further comprises a high thermal conductivity material.
However, Buckley teaches (Figure 8) a flexible carrier body (21, flexible open cell foam, per Columns 3 & 4, lines 65-67 & 1, respectively) having a plurality of pores (inherent pores of the open-cell foam), a plurality of phase change microcapsules (20, per Column 4, lines 13-15 & 22-24), and an adhesive (third substance to prevent the PCM from migrating, i.e. paste, per Column 4, lines 29-31). In particular, Buckley teaches a high thermal conductivity material (27) interspersed with the microcapsules (as shown in Figure 8) for the purpose of improving heat (per Columns 7 & 18, lines 49-46 & 10-12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang, by interspersing a high thermal conductivity material with the plurality of phase change microcapsules, as taught by Buckley, for the purpose of improving heat distribution throughout the carrier body, thus making a more effective utilization of the phase change microcapsules, ultimately increasing the heat transfer efficiency of the carrier body.  
Regarding Claim 4, Wang discloses the air-permeable carrier according to claim 2 but fails to explicitly teach wherein the high thermal conductivity material comprises at least one of graphene, boron nitride and aluminum oxide.
Buckley does however teach that the purpose of the high thermal conductivity material interposed with the phase change material microcapsules is to improve heat distribution throughout the carrier body thus making a more effective utilization of the phase change microcapsules. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to select at least one of graphene, boron nitride and aluminum oxide material for the high thermal conductivity material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Grynaeus et al. - (US2004/0043212), hereinafter referred to as “Grynaeus”.

Regarding Claims 3 and 5, Wang discloses the air-permeable carrier according to claim 1 but fails to teach wherein a ratio of a percent by weight of the phase change microcapsules to a percent by weight of the adhesive is 50.0-90.0: 10.0-50.0.
Grynaeus does however teach (Figure 1) a carrier body (1) having a plurality of pores (4); and a temperature adjusting unit (5 & 6) in the pores of the carrier body (as shown in Figure 1), the temperature adjusting unit comprising an adhesive (5) and a plurality of phase change microcapsules (6) missed in the adhesive (as shown in Figure 1). In particular, Grynaeus teaches that the preferred ratio of between the amount of microcapsules to the amount of adhesive depends on the required properties of the finished product (per Paragraph 0029). 
Therefore, a ratio of a percent by weight of the phase change microcapsules to a percent by weight of the adhesive, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the preferred ratio of between the amount of microcapsules to the amount of adhesive depends on the required properties of the finished product. Therefore, since the general conditions of the claim, i.e. the temperature adjusting unit comprising an adhesive and a plurality of phase change microcapsules missed in the adhesive, were disclosed in the prior art by both Wang and Grynaeus, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to  as to claim 3, and of 55.0-99.9: 0.1-45.0 as to claim 5.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Kimura et al. - (US2010/0203788), hereinafter referred to as “Kimura”.

Regarding Claim 7, Wang discloses the air-permeable carrier according to claim 1 and further teaches wherein the carrier body comprises at least one of polyester, polyamide, polyethylene, polypropylene, polyurethane, polyimide (at least polyurethane, per Column 4, lines 16-18) but teaches wherein the carrier body comprises at viscoelastic foam (per Column 4, lines 15-18) rather than at least one fiber assembly.
However, Kimura teaches that it is old and well-known to employ foamed urethane or fiber assemblies as carrier bodies (i.e. cushions, etc., per Paragraph 0002, lines 1-5). In particular, Kimura teaches that foam urethane texture is uncomfortable for continuous contact with the human body (which would be the case in use as a mat as intended by Wang) whereas fiber assemblies (comprising polyurethane resin/adhesive as to prevent falling off fibers, per Paragraph 0041 & 0061) exhibit a softer texture while still be sufficiently air-permeable and flexible (per Paragraph 0002, lines 6-12).
.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang.

Regarding Claim 9, Wang discloses the air-permeable carrier according to claim 1 and further teaches wherein a plurality of temperature adjusting units (plural units 120) are embedded in the carrier body (as shown in Figure 1 and as set forth in claim 1 above) but fails to teach wherein at least one horizontal distance between two adjacent temperature adjusting units is different from another vertical distance between two adjacent temperature adjusting units, or at least one vertical distance between two adjacent temperature adjusting units is different from another vertical distance between two adjacent temperature adjusting units (in the above, a horizontal direction and a vertical direction are each interpreted in view of Applicant disclosure to mean the distance between two adjacent temperature adjusting units in the longitudinal direction of the carrier body and the distance between two adjacent temperature adjusting units in the width direction of the carrier body, respectively).
Wang does however teach that the air-permeable carrier is employed as a human body support structure, i.e. a mat, a pillow, etc. In Wang, the plurality of (per Wang’s Column 6, lines 18-31). A skilled artisan would have recognized that the arrangement of the plurality of temperature adjusting units within the air-permeable carrier, i.e. their spacing in the horizontal and vertical directions, would be selected as to best achieve the intended purpose of enhancing user comfort by dissipating heat from the human body through the air-permeable carrier. A skilled artisan would have further recognized that the spacing in the either direction can either be the same or different within the finite confines of the carrier body.
Therefore, when there are a finite number of identified, predictable solutions, i.e. to space the plurality of temperature adjusting units within the carrier body at a same distance from each other or a different distance from each other in either of the vertical and horizontal directions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. enhancing user comfort by dissipating heat from the human body through the air-permeable carrier, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Wang, by trying to set at least one horizontal distance between two adjacent temperature adjusting units being .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Best et al. - (US 4003426 A) - 19770118, teaches a heat or thermal energy storage structure.
Hermanns et al. - (US 4408659 A) - 19831011, teaches a heat storage mass for regenerative heat exchange.
Doree et al. - (US 4654256 A) - 19870331, teaches an article containing microencapsulated materials.
Jacobson et al. - (US 4688283 A) - 19870825, teaches a mattress which conforms to body profile.
Grim et al. - (US 4964402 A) - 19901023, teaches an orthopedic device having gel pad with phase change material.
Bryant et al. - (US 5366801 A) - 19941122, teaches a fabric with reversible enhanced thermal properties.
Payne et al. - (US 5532039 A) - 19960702, teaches thermal barriers for buildings, appliances and textiles.
Colvin et al. - (US 5637389 A) - 19970610, teaches a thermally enhanced foam insulation.
Buckley. - (US 5722482 A) - 19980303, teaches a phase change thermal control materials, method and apparatus.
Pushaw - (US 5851338 A) - 19981222, teaches a skived foam article containing energy absorbing phase change material.
Pushaw - (US 5955188 A) - 19990921, teaches a skived foam article containing energy absorbing phase change material.
Buckley - (US 6319599 B1) - 20011120, teaches a phase change thermal control materials, method and apparatus.
Buckley - (US 6464672 B1) - 20021015, teaches a multilayer composite material and method for evaporative cooling.
Buckley - (US 20020164474 A1) - 20021107, teaches a phase change material thermal capacitor footwear.
Buckley - (US 20020164473 A1) - 20021107, teaches a phase change material thermal capacitor clothing.
Buckley - (US 6855410 B2) - 20050215, teaches a phase change material thermal capacitor clothing.
Lachenbruch et al. - (US 20030109908 A1) - 20030612, teaches a support surface with phase change material or heat tubes.
Lachenbruch et al. - (US 6699266 B2) - 20040302, teaches a support surface with phase change material or heat tubes.
Wu - (US 6619049 B1) - 20030916, teaches a method for manufacturing temperature-maintaining material.
Grynaeus et al. - (US 20040043212 A1) - 20040304, teaches a thermal control nonwoven material.
Lachenbruch et al. - (US 6772825 B2) - 20040810, teaches a heat exchange support surface.
Worley et al. - (US 7135424 B2) - 20061114, teaches coated articles having enhanced reversible thermal properties and exhibiting improved flexibility, softness, air permeability, or water vapor transport properties.
Lawton - (US 20070290392 A1) - 20071220, teaches a composite of aerogel and phase change material.
Hartmann et al. - (US 20080233368 A1) - 20080925, teaches a articles having enhanced reversible thermal properties and enhanced moisture wicking properties to control hot flashes.
Bohringer et al. - (US 7670968 B2) - 20100302, teaches a functional textile material provided with microcapsules containing an active ingredient and use thereof.
Kimura et al. - (US 20100203788 A1) - 20100812, teaches a buffer substrate and use thereof.
Tyree - (US 20150067967 A1) - 20150312, teaches a engineered foams and foam mattress constructions.
Rose et al. - (US 20160166074 A1) - 20160616, teaches a support cushions for providing cooling.
Wang et al. - (US 20180020842 A1) - 20180125, teaches a mat with thermostatic layer between two layers of foam to reduce heat accumulation and method for making the same.
Wang et al. - (US 9895004 B2) - 20180220, teaches a mat with thermostatic layer between two layers of foam to reduce heat accumulation and method for making the same.
Cheng - (CN 107760274 A) - 20180306, teaches a flexible lightweight shape-stabilized phase change energy storage piece and preparation method thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran, and Jerry-Daryl Fletcher can be reached on 571-270-7740, 571-272-6681, 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763



/PAUL ALVARE/Primary Examiner, Art Unit 3763